                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF MONTANA
                                     BUTTE DIVISION

2-BAR RANCH LIMITED PARTNERSHIP,
a Montana limited partnership; BROKEN           Case No. CV-18-033-BU-SEH
CIRCLE RANCH COMPANY, INC., a
Montana profit corporation; R BAR N             JUDGMENT IN A CIVIL CASE
RANCH, LLC, a Montana limited liability
corporation,

                        Plaintiffs,

 UNITED STATES FOREST SERVICE, an
Agency of the United States Department of
Agriculture; SONNY PERDUE, in his official
capacity as Secretary of the United States
Department of Agriculture; VICTORIA
CHRISTIANSEN, in her official capacity as
Interim Chief of the Forest Service; LEANNE
MARTEN, in her official capacity as Regional
Forester for the Northern Region; MELANY
GLOSSA, in her official capacity as Forest
Supervisor for the Beaverhead-Deerlodge
National Forest, State of Montana;
CAMERON RASOR, in his official capacity
as District Ranger for the Pinder Ranger
District in the Beaverhead-Deerlodge National
Forest,

                         Defendants.
       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

     IT IS ORDERED AND ADJUDGED Pursuant to Order (Doc. 83), Federal
Defendants' Cross Motion for Summary Judgment is GRANTED.

      Dated this 29th day of June 2021.

                                TYLER P. GILMAN, CLERK

                                By: /s/ Heidi Gauthier
                                Heidi Gauthier, Deputy Clerk
